     Case 1:20-cv-00497-JTN-RSK ECF No. 5 filed 07/07/20 PageID.27 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


MAX BIRMINGHAM,
                                                              Case No. 1:20-cv-497
               Plaintiff,
                                                              Hon. Janet T. Neff
v.

DANA NESSEL,

               Defendant.
                               /

                                    ORDER OF DISMISSAL

               Plaintiff submitted his complaint in this action to the Court’s facility in Lansing.

Because that facility was closed as part of the Court’s response to Covid-19, plaintiff submitted an

identical complaint to the Court’s facility in Grand Rapids, where it was filed as case no. 1:20-cv-

329 on April 17, 2020. The original complaint submitted to the Court’s facility in Lansing was

erroneously filed as case no. 1:20-cv-497 on June 2, 2020. This matter is now before the Court on

plaintiff’s motion to consolidate the two cases and to refund the $400.00 filing fee for the

erroneously filed case (ECF No. 4). Because the two cases are identical, and plaintiff’s claims are

being litigated in case no. 1:20-cv-329, the Court construes the motion as one to dismiss the present

case as a duplicative and erroneous filing. Accordingly,

               IT IS ORDERED that plaintiff’s motion (ECF No. 4) is GRANTED, that this case

is DISMISSED, and that the Clerk’s Office REFUND plaintiff’s $400.00 filing fee.


Date: July 7, 2020                             /s/ Janet T. Neff
                                              Janet T. Neff
                                              United States District Judge
